         Case 2:16-cv-01486-JLR Document 12 Filed 03/06/20 Page 1 of 4




 1
                                                                  Hon. James L. Robart
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE
10
11                                              )
12   UNITED STATES OF AMERICA, ON               )
     BEHALF OF THE NATIONAL OCEANIC             )
13
     AND ATMOSPHERIC                            )
14   ADMINISTRATION AND THE UNITED              )
15
     STATES DEPARTMENT OF THE                   )
     INTERIOR; THE STATE OF                     )
16   WASHINGTON THROUGH THE                     )     Case No. CV-16-1486
17   WASHINGTON DEPARTMENT OF                   )
     ECOLOGY; MUCKLESHOOT INDIAN                )     JOINT STATUS REPORT
18   TRIBE; SUQUAMISH TRIBE,                    )
19                                              )
                               Plaintiffs,      )
20
                                                )
21                     v.                       )
22                                              )
     CITY OF SEATTLE,                           )
23                                              )
24                             Defendant.       )
                                                )
25
26
27
28   JOINT STATUS REPORT                                   U. S. DEPARTMENT OF JUSTICE
                                                    Environment and Natural Resources Division
                                                                     7600 Sand Point Way NE
                                                                            Seattle, WA 98115
          Case 2:16-cv-01486-JLR Document 12 Filed 03/06/20 Page 2 of 4




 1         As set forth in the parties’ January 6, 2020 Joint Status Report (ECF #11),

 2   the parties hereby file this updated Joint Status Report.
 3
           The previous Joint States Report stated that Bluefield Holdings, Inc.
 4
 5   expected to shortly establish a final escrow account necessary to provide financial
 6
     assurances for the work to be performed under the consent decree. In fact,
 7
 8   discussions between Bluefield and the escrow company did not produce an escrow
 9   arrangement acceptable to all parties. As a result, Bluefield is now arranging a
10
     letter of credit with its lender to furnish the necessary financial assurance.
11
12   Bluefield expects this arrangement to be in place shortly. Once this arrangement
13
     is in place, the parties will proceed with final review by decision-makers of the
14
15   revised consent decree.
16
           This Joint Status Report is not intended to provide any guarantee that all
17
18   authorized decision-makers will approve the revised consent decree. If all parties

19   have not completed their review and approval processes within sixty (60) days of
20
     this Joint Status Report, the parties propose to file a further status report to advise
21
22   the court of any remaining steps to be taken.
23
           This status report has been shared by undersigned counsel with counsel for
24
25   all other parties, and they have authorized undersigned counsel to file this
26   document on all parties’ behalf.
27
28    JOINT STATUS REPORT                      ‐1‐               U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
         Case 2:16-cv-01486-JLR Document 12 Filed 03/06/20 Page 3 of 4




 1                               Respectfully submitted,

 2                                 /s Michael J. Zevenbergen
 3                               MICHAEL J. ZEVENBERGEN
                                 Senior Counsel
 4
                                 Environmental Enforcement Section
 5                               Environment & Natural Resources Division
 6
                                 U.S. Department of Justice
                                 c/o NOAA Damage Assessment
 7                               7600 Sand Point Way, NE
 8                               Seattle, Washington 98115
                                 (206) 526-6607
 9                               Email: michael.zevenbergen@usdoj.gov
10
     March 6, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   JOINT STATUS REPORT                ‐2‐              U. S. DEPARTMENT OF JUSTICE
                                                  Environment and Natural Resources Division
                                                                   7600 Sand Point Way NE
                                                                          Seattle, WA 98115
          Case 2:16-cv-01486-JLR Document 12 Filed 03/06/20 Page 4 of 4




 1                            CERTIFICATE OF SERVICE

 2          I hereby certify that on March 6, 2020, I caused a true copy of the JOINT
 3   STATUS REPORT to be served on each of the following named persons at his or
     her last known addresses in the manner indicated below:
 4
 5   TAD H. SHIMAZU                           [] Via Hand Delivery
 6   Assistant City Attorney                  [] Via E-mail
     Seattle City Attorney’s Office           [] Via First-Class mail, postage pre-
 7   701 Fifth Avenue, Suite 2050             paid
 8   Seattle, WA 98104-7097                   [] Via Overnight Mail
     Email: tad.shimazu@seattle.gov           [X] Notice of electronic filing using
 9
                                              CM/ECF
10   NELS JOHNSON                             [] Via Hand Delivery
11
     Assistant Attorney General               [] Via E-mail
     2425 Bristol Court S.W.                  [] Via First-Class mail, postage pre-
12   Olympia, WA 98504-0117                   paid
13   Email: NelsJ@ATG.WA.GOV                  [] Via Overnight Mail
                                              [X] Notice of electronic filing using
14                                            CM/ECF
15   MELODY ALLEN                             [] Via Hand Delivery
     Suquamish Tribe                          [] Via E-mail
16
     Legal Department                         [] Via First-Class mail, postage pre-
17   18490 Suquamish Way                      paid
18   Suquamish, WA 98392                      [] Via Overnight Mail
     Email: mallen@Suquamish.nsn.us           [X] Notice of electronic filing using
19                                            CM/ECF
20   ROBERT L. OTSEA, JR.                     [] Via Hand Delivery
     Muckleshoot Indian Tribe                 [] Via E-mail
21
     39015 172nd Avenue SE                    [] Via First-Class mail, postage pre-
22   Auburn, WA 98002                         paid
23   Email: Rob@muckleshoot.nsn.us            [] Via Overnight Mail
                                              [X] Notice of electronic filing using
24                                            CM/ECF
25
26                                  /s Michael J. Zevenbergen
27                                  MICHAEL J. ZEVENBERGEN
28   JOINT STATUS REPORT                   ‐3‐               U. S. DEPARTMENT OF JUSTICE
                                                      Environment and Natural Resources Division
                                                                       7600 Sand Point Way NE
                                                                              Seattle, WA 98115
